 Case: 2:20-cv-03843-MHW-KAJ Doc #: 14 Filed: 08/13/20 Page: 1 of 5 PAGEID #: 63




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 LEAGUE OF WOMEN VOTERS OF
 OHIO, A. PHILIP RANDOLPH
 INSTITUTE OF OHIO, GEORGE W.
 MANGENI, and CAROLYN E.
 CAMPBELL,
                                                     CASE NO. 20-cv-3843-MHW-KAJ
                        Plaintiffs,
                                                     JUDGE MICHAEL WATSON
 v.
                                                     MAGISTRATE JUDGE KIMBERLY
 FRANK LAROSE, in his official capacity              JOLSON
 as Secretary of State of Ohio,

                        Defendant.



        PLAINTIFFS’ MOTION FOR LEAVE TO EXCEED PAGE LIMITATION

       Plaintiffs League of Women Voters of Ohio, A. Philip Randolph Institute of Ohio,

George W. Mangeni, and Carolyn E. Campbell (collectively “Plaintiffs”) hereby move the Court

for leave to exceed the page limitations set forth in Local Rule 7.2(a)(3) and in this Court’s

Standing Orders. As soon as possible, Plaintiffs intend to file a motion for a preliminary

injunction, enjoining Defendant LaRose from enforcing Ohio’s signature-matching processes on

absentee ballot applications and absentee ballots, to the extent those processes are

unconstitutional. Plaintiffs anticipate that their memorandum in support of their forthcoming

motion for a preliminary injunction will exceed the 20-page limitation established by this Court.

Defense counsel have represented that they do not oppose Plaintiffs’ motion to exceed the page

limitation.




                                                 1
 Case: 2:20-cv-03843-MHW-KAJ Doc #: 14 Filed: 08/13/20 Page: 2 of 5 PAGEID #: 64




       Extraordinary circumstances warrant granting this motion. A movant for a preliminary

injunction must demonstrate why they have “a strong likelihood of success on the merits.” Blue

Cross & Blue Shield Mut. of Ohio v. Blue Cross & Blue Shield Ass’n, 110 F.3d 318, 322 (6th Cir.

1997). Because Plaintiffs have brought three separate claims in this action—each with a distinct

legal analysis—it is not possible to explain to the Court why Plaintiffs have a strong likelihood

of success on the merits of each claim in the prescribed page limit. In addition, the factual

background of the motion for a preliminary injunction, while not complicated, will necessarily

be lengthy. Plaintiffs must include a detailed description of the processes set forth in Ohio law—

as well as the significant practical differences in enforcement between Ohio’s 88 county boards

of elections—with respect to signature matching on both absentee ballot applications and cast

absentee ballots.

       Plaintiffs have made substantial efforts to limit the length of their preliminary injunction

papers. However, given the number of claims that must be addressed and the amount of detail

necessary to describe the signature-matching system in place in Ohio’s 88 counties, additional

pages beyond this Court’s 20-page limit are required for Defendants to fully present their

arguments for why a preliminary injunction is necessary. While Plaintiffs are still finalizing

their motion for a preliminary injunction, Plaintiffs estimate that the memorandum in support

will not exceed 45 pages.

       For these reasons, Plaintiffs request that this Court grant leave to exceed the page limit

set forth in the Local Rules and this Court’s Standing Orders.

       A proposed Order is attached hereto.




                                                 2
 Case: 2:20-cv-03843-MHW-KAJ Doc #: 14 Filed: 08/13/20 Page: 3 of 5 PAGEID #: 65




DATED: August 13, 2020               Respectfully submitted,


                                     /s/ Freda J. Levenson
                                     Freda J. Levenson (0045916)
                                     Trial Counsel
                                     ACLU of Ohio Foundation
                                     4506 Chester Avenue
                                     Cleveland, Ohio 44103
                                     (216) 472-2220
                                     flevenson@acluohio.org

                                     T. Alora Thomas-Lundborg+
                                     Dale Ho+
                                     Jonathan Topaz+
                                     American Civil Liberties Union
                                     125 Broad Street
                                     New York, NY 10004
                                     Tel: 212-519-7866
                                     Tel: 212-549-2693
                                     athomas@aclu.org
                                     dale.ho@aclu.org
                                     jtopaz@aclu.org

                                     Ezra Rosenberg+
                                     Pooja Chaudhuri+
                                     Lawyers’ Committee for Civil Rights Under Law
                                     1500 K Street NW Suite 900
                                     Washington, DC 20005
                                     Tel.: (202) 662-8600
                                     erosenberg@lawyerscommittee.org
                                     pchaudhuri@lawyerscommittee.org

                                     C. William Phillips*
                                     Joshua B. Picker*
                                     John F. Nelson+
                                     Katherine P. Onyshko*
                                     Jeremy Patashnik*
                                     Covington & Burling LLP
                                     620 Eighth Avenue
                                     New York, NY 10018
                                     Tel.: (212) 841-1000
                                     cphillips@cov.com
                                     jpicker@cov.com
                                     jnelson@cov.com
                                     konyshko@cov.com


                                        3
Case: 2:20-cv-03843-MHW-KAJ Doc #: 14 Filed: 08/13/20 Page: 4 of 5 PAGEID #: 66




                                    jpatashnik@cov.com

                                    *Pro Hac Vice
                                    +
                                     Pro Hac Vice forthcoming

                                    Attorneys for Plaintiffs




                                       4
 Case: 2:20-cv-03843-MHW-KAJ Doc #: 14 Filed: 08/13/20 Page: 5 of 5 PAGEID #: 67




                                    CERTIFICATE OF SERVICE

       I hereby certify that on August 13, 2020, I filed a copy of the foregoing Motion for Leave

to Exceed Page Limitation using the Court’s Electronic Filing System, and that counsel for all

parties received electronic notice through that system.

                                                     /s/ Freda J. Levenson
                                                     Freda J. Levenson




                                                 5
